Name: Commission Regulation (EEC) No 3890/86 of 19 December 1986 amending Regulation (EEC) No 637/86 fixing the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries
 Type: Regulation
 Subject Matter: plant product;  trade;  Europe;  international trade
 Date Published: nan

 No L 361 /24 Official Journal of the European Communities 20 . 12. 86 COMMISSION REGULATION (EEC) No 3890/86 of 19 December 1986 amending Regulation (EEC) No 637/86 fixing the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 637/86 is hereby amended as follows : 1 . Article 1 is amended as follows :  paragraph 1 is replaced by the following : ' 1 . The quotas which, pursuant to Article 280 of the Act of Accession, the Portuguese Republic may apply in respect of imports of fresh fruit and vege ­ tables from third countries for 1987 shall be as shown in the Annex hereto.' ;  paragraph 2 is deleted. 2. The Annex is replaced by the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concer ­ ning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), and in particular Article 3 ( 1 ) thereof, Whereas Article 280 of the Act of Accession provides that Portugal may maintain quantitative restrictions on imports from third countries of certain agricultural products mentioned above until 31 December 1995 ; whereas, pursuant to the detailed rules laid down by Regulation (EEC) No 3797/85, Commission Regulation (EEC) No 637/86 (2) fixes in particular the initial quotas for 1986 ; Whereas an increase of 10 % in those initial quotas is not likely to cause disturbances on the Portuguese market ; whereas the quotas for 1987 should therefore be fixed accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on 1 January 1987: This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367, 31 . 12. 1985, p. 23 . 2) OJ No L 60, 1 . 3 . 1986, p . 26 . 20 . 12. 86 Official Journal of the European Communities No L 361 /25 ANNEX 'ANNEX (tonnes) CCT heading No Description Quotafor 1987 07.01 83 188 8 495 08.02 106 Vegetablles fresh or chilled : B. Cabbages, cauliflowers and Brussels sprouts : I. Cauliflowers : ex a) From 1 5 April to 30 November :  From 1 to 30 November ex b) From 1 December to 14 April :  From 1 December to 31 March ex H. Onions, shallots and garlic :  Onions, from 1 August to 30 November  Garlic, from 1 August to 31 December M. Tomatoes : ex I. From 1 November to 14 May :  From 1 December to 14 May ex. II . From 15 May to 31 October :  From 15 May to 31 May Citrus fruit, fresh or dried : A. Oranges : I. Sweet oranges, fresh : a) From 1 April to 30 April b) From 1 May to 15 May ex c) From 1 6 May to 1 5 October :  From 16 May to 31 August ex d) From 16 October to 31 March  From 1 February to 31 March II . Other : ex a) From 1 April to 15 October :  From 1 April to 31 August ex b) From 16 October to 31 March  From 1 February to 31 March B. Mandarins (including tangerines and satsumas) ; Clemen ­ tines, wilkings and other similar citrus hybrids : ex II . Other :  Mandarins (including tangerines and satsumas), from 1 November to 31 March ex C. Lemons :  From 1 June to 31 October Grapes, fresh or dried : A. Fresh : I. Table grapes : ex b) From 15 July to 31 October :  From 15 August to 30 September Apples, pears and quinces, fresh : A. Apples : II. Other ex b) From 1 January to 31 March  From 1 March to 31 March ex c) From 1 April to 31 July :  From 1 April to 30 June 20 20 08.04 337 08.06 568 No L 361 /26 Official Journal of the European Communities 1 20. 12. 86 (tonnes) CCT heading No Description Quotafor 1987 08.06 (cont'd) B. Pears : II . Other : ex a) From 1 January to 31 March :  From 1 February to 31 March b) From 1 April to 15 July c) From 16 July to 31 July ex d) From 1 August to 31 December : v  From 1 to 31 August J 353 08.07 Stone fruit, fresh : I ex A. Apricots :  From 15 June to 15 July 33 ex B. Peaches, including nectarines :  From 1 May to 30 September I 186'